DETAILED ACTION
Applicant’s reply, filed 7 June 2022 in response to the non-final Office action mailed 17 March 2022, has been fully considered. As per Applicant’s filed claim amendments, claims 1-6 and 11-21 are pending wherein: claim 1 has been amended, claims 2-5 and 17-20 are as previously presented, claims 6 and 11-16 are as originally filed, claim 21 is new, and claims 7-10 have been cancelled by this and/or previous amendment(s). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2022 was filed after the mailing date of the non-final Office action on 17 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al. (US PGPub 2003/0034477).
	Regarding claims 1-6, 13, 17-19 and 21, Minor teaches lubricant and refrigerant compositions suitable for use in refrigeration and air-conditioning, and systems thereof, comprising (a) a lubricant, and (b) at least one compatibilizer (abstract; [0008]-[0009]; [0061]-[0068]). Minor teaches the weight ratio of the lubricant to the compatibilizer is from 99:1 to 1:1 ([0023]), wherein preferably from about 1 to 50 wt% of the combination of (a) and (b) comprises (b) ([0041]). Minor teaches the (a) lubricant is a paraffinic, a napthenic and/or an aromatic mineral oil ([0045]). Minor does not teach the inclusion of water. Minor requires only the lubricant (a) and the compatibilizer (b) in the lubricant compositions and therefore meets the instant limitation of “consisting of”. Minor further teaches the optional inclusion of  less than about 0.1 to 3 wt% of each of additives including anti-wear agents, extreme pressure lubricants (instant viscosity index improver; instant pour point depressant), corrosion and oxidation inhibitors, metal surface deactivators, free radical scavengers, foam control agents (instant viscosity index improver; instant pour point depressant), and lubrication enhancing additives, and other antiwear additives including natural oils (instant viscosity index improver; instant pour point depressant) and asymmetrical polyhydroxyl lubrication additives (instant dispersant/surfactant) ([0059]).
Minor further teaches the compatibilizer (b) is selected from (iii) ketones of formula R1COR2, wherein R1 and R2 are independently aliphatic, alicyclic, and aryl hydrocarbons of 1-12 carbon atoms ([0017]; [0048])(instant ketones of claims 2-6). Minor teaches representative ketone compatibilizers include: acetophenone (instant claim 19), cyclohexanone, cycloheptanone (instant claims 4 and 18), heptanones, methylhexanones, octanones, nonanones, decanones and tridecanones (instant claims 3 and 17). 
Minor teaches the kinematic viscosity of the lubricant selected must be compatible with the requirements of the compressor that it will be used in and the environment that it will be exposed to, and teaches a preferred kinematic viscosity is at least about 15 cSt at 40°C ([0045]).  Minor does not specifically teach the kinematic viscosity at an atypical temperature of 20°C, as one of ordinary skill would know that it is industry standard to report kinematic viscosity at either 40°C or 100°C.  The instant original specification states that kinematic viscosity at 40°C of suitable mineral oils is from 0.5 to 100 mm2/s ([0028])(where 1 mm2/s = 1 cSt) and also exemplifies a single mineral oil (undefined) having a kinematic viscosity at 20°C of 0.1 to 10 mm2/s ([0043]). As the instant specification appears to indicate that a kinematic viscosity in the range of 0.1 to 10 mm2/s at 20°C corresponds to a kinematic viscosity of 0.5 to 100 mm2/s at 40°C, the mineral oils of Minor are selected from those having a kinematic viscosity that substantially overlaps with and renders anticipated the instantly claimed range, absent evidence to the contrary. 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicants to show otherwise (see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); see also In re Fitzgerald, 205 USPQ 594 (CCPA 1980)).
Regarding claims 11-12 and 20, Minor teaches the composition as set forth above. Minor is silent as to the conductivity at 20°C if 0.1 µS/cm or less (claim 11) or 0.001 µS/cm or less (claim 12) and to the kinematic viscosity of the coolant composition at 20°C from 0.1 to 10 mm2/s. However, Minor teaches the claimed composition, comprising the claimed components present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 14-16, Minor teaches the systems as set forth in claim 13 above (see also [0008] and [0061]-[0068]). Further, the recitation that the basic formulation containing said cooling system is to be used for cooling heat generation equipment as claimed does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-6 and 11-19 as anticipated by Minor et al. (US PGPub 2003/0034477) is maintained. Applicant’s arguments (Remarks, page 6) have been fully considered but were not found persuasive. 
Applicant argues that Minor does not teach or disclose a cooling composition consisting of a ketone compound and a mineral oil. This is not persuasive. Minor teaches the above lubricant compositions which are suitable for use in refrigeration (i.e. cooling compositions). Furthermore, the preamble recitation (MPEP 2111.02) that the composition claimed is a “coolant” is one of intended use wherein the claimed invention does not result in a structural difference between the claimed invention and the prior art and therefore does not patentably distinguish the claimed invention from the prior art (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).  
Applicant argues that Minor does not teach the as-amended claim limitations directed to additive components in amount of 0.1 to 20 mass%. This is not persuasive. Notably Minor does meet such a limitation and teaches including commonly used additives in amounts of less than about 0.1 to 3 wt% of each of additives including anti-wear agents, extreme pressure lubricants (instant viscosity index improver; instant pour point depressant), corrosion and oxidation inhibitors, metal surface deactivators, free radical scavengers, foam control agents (instant viscosity index improver; instant pour point depressant), and lubrication enhancing additives, and other antiwear additives including natural oils (instant viscosity index improver; instant pour point depressant) and asymmetrical polyhydroxyl lubrication additives (instant dispersant/surfactant) ([0059]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767